United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., widow of T.H., Appellant
and
DEPARTMENT OF ENERGY, BONNEVILLE
POWER ADMINISTRATION, Portland, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1912
Issued: March 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 29, 2016 appellant filed a timely appeal of an August 3, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The most recent merit
decision was the July 14, 2014 decision of the Board.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3 the Board lacks jurisdiction
over the merits of this case.

1

Appellant filed a petition for reconsideration of this decision on August 14, 2014 and the Board issued an Order
Denying Petition for Reconsideration on January 20, 2015. With respect to the findings made in the Board’s
July 14, 2014 decision, these matters are res judicata. The decisions and orders of the Board will be final upon the
expiration of 30 days from the date of issuance unless the Board has fixed a different period of time therein. 20
C.F.R. § 501.6(d).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
This claim has previously been before the Board.3 On July 31, 2012 appellant filed a
claim for compensation by widow (Form CA-5) noting that the employee, a personnel officer,
died on December 12, 2011, at 82 years of age, due to fibrotic lung disease and acute kidney
failure. She identified the employee’s work-related condition as melanoma.4 The employee
worked with the Atomic Energy Commission from July 2, 1962 through September 10, 1964.
The employee retired on March 22, 1978 from the employing establishment.
Appellant submitted the employee’s medical records from 2009. The record shows that
on August 17, 2009 the employee underwent a chest computerized tomography (CT) scan which
demonstrated abnormalities representative of interstitial lung disease. The CT scan demonstrated
evidence of fibrosis more than expected for age-related fibrosis with multiple bilateral
pulmonary nodules. In a report dated August 24, 2009, Dr. Allen B. Adolphe, a Board-certified
internist, reviewed appellant’s CT scan findings of fibrosis and multiple small pulmonary
nodules. He noted that the employee was exposed to “nuclear weapons” in the distant past and
noted, “whether this is in relation to that [the CT findings] is unknown.” Dr. Richard E. Crowell,
a Board-certified pulmonologist, examined appellant on September 17, 2009 due to the findings
of the CT scan. At that time, the employee reported a history of smoking about two packs of
cigarettes a day for 20 years. He also worked for two years for the Atomic Energy Commission
transporting radioactive and other types of waste. The employee noted that he wore a badge
religiously and was never told that this badge exhibited any exposure problems. Dr. Crowell
noted that the employee did not appear to have any unusual environmental or occupational
exposures.
Medical records reflect that the employee underwent a second chest CT scan on
October 26, 2011 which demonstrated multiple pulmonary opacities. These findings were
largely similar to his prior CT scan with a slight interval worsening of fibrotic lung disease. The
employee also had new nonspecific ground-glass opacities. The employee sought treatment
from his physician on November 3, 2011 due to hypoxia and was sent to the hospital due to
pneumonia. He requested a discharge but, after his symptoms worsened at home, returned to the
hospital where he was placed on mechanical ventilation. The employee was diagnosed with a
history of interstitial lung disease with unknown etiology. He developed kidney dysfunction.
The employee died on December 12, 2011 with diagnoses of respiratory failure, hypertension,
sepsis, encephalopathy, anemia, and diabetes. The death certificate listed the employee’s cause
of death as pneumonia and acute kidney failure.
3

Docket No. 14-0861 (issued July 14, 2014); Order Denying Petition for Reconsideration, Docket No. 14-0861
(issued January 20, 2015).
4

Appellant filed a claim under the Energy Employees Occupational Illness Compensation Program Act on
May 7, 2012.

2

In a factual recitation, appellant noted that the employee worked as a courier for the
Atomic Energy Commission transporting radioactive and explosive materials. She alleged that
he was exposed to radiation, beryllium, asbestos powder, gaseous materials, and other toxic
substances. Appellant asserted that the employee left the Atomic Energy Commission to return
to college and that after graduation he worked for the Air Force and retired from the Bonneville
Power Administration in 1978. She noted that the employee had 31 skin biopsies, 478 liquid
nitrogen procedures, and 3 Efudex skin treatments. The employee was diagnosed with two basal
cell carcinomas, two melanomas, five squamous cell carcinomas, and prostate cancer.
By decision dated June 19, 2013, OWCP denied the claim finding that there was no
medical opinion evidence supporting a causal relationship between the employee’s death and his
federal employment.
Appellant requested reconsideration on October 8, 2013. She submitted a form report
dated August 9, 2013 signed by Dr. Adolphe noting that the employee had a history of prior
exposure to “nuclear weapons” and diagnosing pulmonary fibrosis. Dr. Adolphe related that the
employee’s pneumonia was exacerbated by underlying pulmonary fibrosis and acute renal
failure. He indicated by checking a box marked “yes” that the employee’s death was due to
exposure to nuclear weapons.
By decision dated October 18, 2013, OWCP reviewed the merits of appellant’s claim and
denied modification of its prior decision. It found that the medical evidence of record was not
sufficiently detailed to establish a causal relationship between the employee’s diagnosed
conditions resulting in his death and any employment exposures. Appellant appealed to the
Board. The Board affirmed the October 18, 2013 decision, finding that appellant had failed to
submit the necessary rationalized medical opinion evidence to establish a causal relationship
between the employee’s work exposures and his death.5 The Board concluded that appellant had
not met her burden of proof to establish a death benefits claim.
Appellant requested reconsideration on July 27, 2016. She argued that Dr. Adolphe’s
reports had not been properly reviewed by OWCP or by the Board, and provided quotations from
these reports to support her arguments.
By decision dated August 3, 2016, OWCP declined to reopen appellant’s claim for
further consideration of the merits as her request for reconsideration was untimely and failed to
demonstrates clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA6 does not entitle a claimant to a review of an OWCP decision
as a matter of right.7 OWCP, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of FECA. It will not review a decision denying or
5

Supra note 3.

6

5 U.S.C. § 8128(a).

7

Thankamma Mathews, 44 ECAB 765, 768 (1993).

3

terminating a benefit unless the application for review is received within one year of the date of
that decision.8 The one-year period begins on the date of the original decision. However, a right
to reconsideration within one year accompanies any subsequent merit decision on the issues.
This includes any hearing or review of the written record decision, any denial of modification
following reconsideration, any merit decision by the Board, and any merit decision following
action by the Board, but does not include prerecoupment hearing decisions.9
In those cases where requests for reconsideration are untimely filed, the Board has held
that OWCP must nevertheless undertake a limited review of the case to determine whether the
claimant has demonstrated clear evidence of error.10 OWCP’s procedures state that OWCP will
reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set forth
in OWCP’s regulations, if the claimant’s request for reconsideration demonstrates clear evidence
of error on the part of OWCP.11
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.12 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error.13 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error.14 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.15 This entails a limited review by OWCP of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of OWCP.16 To
demonstrate evidence of error, the evidence submitted must not only be of sufficient probative
value to create a conflict in medical opinion or establish a clear procedural error, but must be of
sufficient probative value to prima facie shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.17 The Board must
make an independent determination of whether a claimant has demonstrated clear evidence of

8

20 C.F.R. § 10.607(a).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(a) (February 2016).

10

Supra note 7.

11

Supra note 9 at Chapter 2.1602.5 (February 2016).

12

Supra note 7.

13

Leona N. Travis, 43 ECAB 227, 241 (1991).

14

Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

15

Supra note 13.

16

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

17

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

4

error on the part of OWCP such that OWCP abused its discretion in denying merit review in the
face of such evidence.18
ANALYSIS
The Board finds that appellant’s request for reconsideration was untimely filed. As noted
above, an application for reconsideration must be received within one year of the date of
OWCP’s decision for which review is sought.19 As appellant’s request for reconsideration was
not received by OWCP until July 27, 2016, more than one year after issuance of the most recent
merit decision, the Board’s July 14, 2014 decision, it was untimely filed. Consequently, she
must demonstrate clear evidence of error by OWCP in its decision finding that she had not
established that the employee’s death was causally related to his federal employment.
In accordance with internal guidelines and Board precedent, OWCP properly proceeded
to perform a limited review to determine whether appellant’s request for reconsideration
demonstrated clear evidence of error, which would warrant reopening her case for merit review
under section 8128(a) of FECA, notwithstanding the untimeliness of her application. It reviewed
the argument submitted in support of her reconsideration request, but found that it did not
demonstrate that OWCP’s prior decisions were in error.
The Board finds that the argument submitted by appellant in support of her
reconsideration does not raise a substantial question as to the correctness of OWCP’s decision
and is insufficient to demonstrate clear evidence of error. The underlying issue is a medical one,
and had to be established through the submission of medical evidence. Appellant did not submit
any additional medical evidence in support of her request for reconsideration, but instead
provided her review of the medical evidence in the record. This evidence had been considered
and reviewed by the Board in its prior merit decision. Appellant’s request for reconsideration
does not demonstrate on its face that OWCP’s merit decision was erroneous. Therefore, the
Board finds that appellant has not demonstrated clear evidence of error in OWCP’s finding that
she failed to establish that the employee’s death was due to his federal employment
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.

18

Nancy Marcano, 50 ECAB 110 (1998).

19

20 C.F.R. § 10.607(a).

5

ORDER
IT IS HEREBY ORDERED THAT the August 3, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 6, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

